UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33652 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: First Savings Bank Northwest Savings Plan B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: FIRST FINANCIAL NORTHWEST, INC. 201 Wells Avenue South Renton, Washington98057 First Savings Bank Northwest Savings Plan Form 11-K TABLE OF CONTENTS The following financial statements and supplemental schedule for the First Savings Bank Northwest Savings Plan are being filed herewith: Page Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statement of Net Assets Available for Benefits at December 31, 2013 and 2012 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2013
